Case 4:18-cv-00565-ALM-CAN Document 91 Filed 12/02/19 Page 1 of 2 PageID #: 480




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS




                                                           4:18cv565




                                 Plaintiffs Notice of Settlement




    1. The Plaintiff hereby notifies the co rt of a pending settlement with the parties in this

       case.


    2. The Plaintiff requests the court hold all deadlines in the case for 30 days to allow the

       parties to circulate the closing documents in this case.




   3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:18-cv-00565-ALM-CAN Document 91 Filed 12/02/19 Page 2 of 2 PageID #: 481




                           UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF TEXAS


       CRAIG CUNNINGHAM,                                §
       Plaintiff,                                       §
                                                        §
        .                                               §
                                                        § 4:18-cv-G0665
   i
       DR Finance, et al                                §
   |                                                    §
                                                        §
       Defe dant                                        §



                                   Plaintiff s Certificate of Service


       I hereby certify a true copy of the foregoing was emailed to the defendants of record in

       this case.




       3000 Custer Road, ste 270-206, Plano, Tx 75075
